

	

		II

		109th CONGRESS

		1st Session

		S. 806

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Craig (for himself

			 and Mr. Akaka) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to provide a

		  traumatic injury protection rider to servicemembers insured under section

		  1967(a)(1) of such title.

	

	

		1. Traumatic injury

			 protection

			(a)In

			 generalSubchapter III of chapter 19 of title 38, United States

			 Code, is amended—

				(1)in section 1965,

			 by adding at the end the following:

					

						(11)The term

				activities of daily living means the inability to independently

				perform 2 of the 6 following functions:

							(A)Bathing.

							(B)Continence.

							(C)Dressing.

							(D)Eating.

							(E)Toileting.

							(F)Transferring.

							;

				and

				(2)by adding at the

			 end the following:

					

						1980A.Traumatic

				injury protection

							(a)A member who is insured under subparagraph

				(A)(i), (B), or (C)(i) of section 1967(a)(1) shall automatically be issued a

				traumatic injury protection rider that will provide for a payment not to exceed

				$100,000 if the member, while so insured, sustains a traumatic injury that

				results in a loss described in subsection (b)(1). The maximum amount payable

				for all injuries resulting from the same traumatic event shall be limited to

				$100,000. If a member suffers more than 1 such loss as a result of traumatic

				injury, payment will be made in accordance with the schedule in subsection (d)

				for the single loss providing the highest payment.

							(b)(1)A member who is issued a traumatic injury

				protection rider under subsection (a) is insured against—

									(A)total and permanent loss of

				sight;

									(B)loss of a hand or foot by severance at

				or above the wrist or ankle;

									(C)total and permanent loss of

				speech;

									(D)total and permanent loss of hearing in

				both ears;

									(E)loss of thumb and index finger of the

				same hand by severance at or above the metacarpophalangeal joints;

									(F)quadriplegia, paraplegia, or

				hemiplegia;

									(G)burns greater than second degree,

				covering 30 percent of the body or 30 percent of the face; and

									(H)coma or the inability to carry out the

				activities of daily living resulting from traumatic injury to the brain.

									(2)For purposes of this

				subsection—

									(A)the term quadriplegia

				means the complete and irreversible paralysis of all 4 limbs;

									(B)the term paraplegia means

				the complete and irreversible paralysis of both lower limbs; and

									(C)the term hemiplegia means

				the complete and irreversible paralysis of the upper and lower limbs on 1 side

				of the body.

									(3)In no case will a member be covered

				against loss resulting from—

									(A)attempted suicide, while sane or

				insane;

									(B)an intentionally self-inflicted injury

				or any attempt to inflict such an injury;

									(C)illness, whether the loss results

				directly or indirectly;

									(D)medical or surgical treatment of

				illness, whether the loss results directly or indirectly;

									(E)any infection other than—

										(i)a pyogenic infection resulting from

				a cut or wound; or

										(ii)a bacterial infection resulting

				from ingestion of a contaminated substance;

										(F)the commission of or attempt to commit

				a felony;

									(G)being legally intoxicated or under the

				influence of any narcotic unless administered or consumed on the advice of a

				physician; or

									(H)willful misconduct as determined by a

				military court, civilian court, or administrative body.

									(c)A payment under

				this section may be made only if—

								(1)the member is

				insured under Servicemembers’ Group Life Insurance when the traumatic injury is

				sustained;

								(2)the loss results

				directly from that traumatic injury and from no other cause; and

								(3)the member

				suffers the loss not later than 90 days after sustaining the traumatic injury,

				except, if the loss is quadriplegia, paraplegia, or hemiplegia, the member

				suffers the loss not later than 365 days after sustaining the traumatic

				injury.

								(d)Payments under

				this section for losses described in subsection (b)(1) will be made in

				accordance with the following schedule:

								(1)Loss of both

				hands, $100,000.

								(2)Loss of both

				feet, $100,000.

								(3)Inability to

				carry out activities of daily living resulting from traumatic brain injury,

				$100,000.

								(4)Burns greater

				than second degree, covering 30 percent of the body or 30 percent of the face,

				$100,000.

								(5)Loss of sight in

				both eyes, $100,000.

								(6)Loss of 1 hand

				and 1 foot, $100,000.

								(7)Loss of 1 hand

				and sight of 1 eye, $100,000.

								(8)Loss of 1 foot

				and sight of 1 eye, $100,000.

								(9)Loss of speech

				and hearing in 1 ear, $100,000.

								(10)Total and

				permanent loss of hearing in both ears, $100,000.

								(11)Quadriplegia,

				$100,000.

								(12)Paraplegia,

				$75,000.

								(13)Loss of 1 hand,

				$50,000.

								(14)Loss of 1 foot,

				$50,000.

								(15)Loss of sight

				one eye, $50,000.

								(16)Total and

				permanent loss of speech, $50,000.

								(17)Loss of hearing

				in 1 ear, $50,000.

								(18)Hemiplegia,

				$50,000.

								(19)Loss of thumb

				and index finger of the same hand, $25,000.

								(20)Coma resulting

				from traumatic brain injury, $50,000 at time of claim and $50,000 at end of

				6-month period.

								(e)(1)During any period in

				which a member is insured under this section and the member is on active duty,

				there shall be deducted each month from the member's basic or other pay until

				separation or release from active duty an amount determined by the Secretary of

				Veterans Affairs as the premium allocable to the pay period for providing

				traumatic injury protection under this section (which shall be the same for all

				such members) as the share of the cost attributable to provided coverage under

				this section, less any costs traceable to the extra hazards of such duty in the

				uniformed services.

								(2)During any month in which a member is

				assigned to the Ready Reserve of a uniformed service under conditions which

				meet the qualifications set forth in section 1965(5)(B) of this title and is

				insured under a policy of insurance purchased by the Secretary of Veterans

				Affairs under section 1966 of this title, there shall be contributed from the

				appropriation made for active duty pay of the uniformed service concerned an

				amount determined by the Secretary of Veterans Affairs (which shall be the same

				for all such members) as the share of the cost attributable to provided

				coverage under this section, less any costs traceable to the extra hazards of

				such duty in the uniformed services. Any amounts so contributed on behalf of

				any member shall be collected by the Secretary of the concerned service from

				such member (by deduction from pay or otherwise) and shall be credited to the

				appropriation from which such contribution was made in advance on a monthly

				basis.

								(3)The Secretary of Veterans Affairs

				shall determine the premium amounts to be charged for traumatic injury

				protection coverage provided under this section.

								(4)The premium amounts shall be

				determined on the basis of sound actuarial principles and shall include an

				amount necessary to cover the administrative costs to the insurer or insurers

				providing such insurance.

								(5)Each premium rate for the first

				policy year shall be continued for subsequent policy years, except that the

				rate may be adjusted for any such subsequent policy year on the basis of the

				experience under the policy, as determined by the Secretary of Veterans Affairs

				in advance of that policy year.

								(6)The cost attributable to insuring

				such member under this section, less the premiums deducted from the pay of the

				member’s uniformed service, shall be paid by the Secretary of Defense to the

				Secretary of Veterans Affairs. This amount shall be paid on a monthly basis,

				and shall be due within 10 days of the notice provided by the Secretary of

				Veterans Affairs to the Secretary of the concerned uniformed service.

								(7)The Secretary of Defense shall

				provide the amount of appropriations required to pay expected claims in a

				policy year, as determined according to sound actuarial principles by the

				Secretary of Veterans Affairs.

								(8)The Secretary of Defense shall

				forward an amount to the Secretary of Veterans Affairs that is equivalent to

				half the anticipated cost of claims for the current fiscal year, upon the

				effective date of this legislation.

								(f)The Secretary of

				Defense shall certify whether any member claiming the benefit under this

				section is eligible.

							(g)Payment for a

				loss resulting from traumatic injury will not be made if the member dies not

				more than 7 days after the date of the injury. If the member dies before

				payment to the member can be made, the payment will be made according to the

				member’s most current beneficiary designation under Servicemembers’ Group Life

				Insurance, or a by law designation, if applicable.

							(h)Coverage for loss

				resulting from traumatic injury provided under this section shall cease at

				midnight on the date of the member’s separation from the uniformed service.

				Payment will not be made for any loss resulting from injury incurred after the

				date a member is separated from the uniformed services.

							(i)Insurance

				coverage provided under this section is not convertible to Veterans’ Group Life

				Insurance.

							.

				(b)Clerical

			 amendmentThe table of

			 sections for chapter 19 of title 38, United States Code, is amended by adding

			 after the item relating to section 1980 the following:

				

					

						1980A. Traumatic injury

				protection.

					

					.

			2.Effective

			 dateThe amendments made by

			 section 1 shall take effect on the first day of the first month beginning more

			 than 180 days after the date of enactment of this Act.

		

